COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


GELILA WOSSENE
                                                                MEMORANDUM OPINION *
v.     Record No. 2619-09-4                                         PER CURIAM
                                                                    APRIL 13, 2010
LANDMARK TOWER SERVICE CENTER, INC. AND
 AMERICAN HOME ASSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gelila Wossene, pro se, on briefs).

                 (Jamie M. Keenan; Jordan Coyne & Savits, L.L.P., on brief), for
                 appellees.


       Gelila Wossene appeals a decision of the Workers’ Compensation Commission finding

that the deputy commissioner correctly determined that Wossene failed to establish a

compensible injury by accident arising out of and in the course of her employment.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Wossene v. Landmark Tower Service Center, Inc., VWC File No. 236-08-79 (Oct.

30, 2009).




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before this Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27. 1

                                                                                      Affirmed.




       1
        We deny appellant’s motion filed on March 2, 2010, requesting leave to file a “late
statement of questions presented and designation of contents of appendix.”
       We also deny the motion to dismiss filed by appellees on March 2, 2010.
                                          -2-